Citation Nr: 0336616	
Decision Date: 12/30/03    Archive Date: 01/07/04

DOCKET NO.  96-44 781	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for a nervous 
condition.  

2.  Entitlement to service connection for an allergic 
condition diagnosed as allergic rhinosinusitis.

3.  Entitlement to service connection for a throat condition.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

T. Reichelderfer, Counsel



INTRODUCTION

The veteran served on active duty from January 1964 to 
December 1965.  He also had service in the Reserves and 
National Guard.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a March 1996 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in San Juan, 
Puerto Rico.  In October 1997, the Board remanded this case 
to the RO for further action.  The case has been returned to 
the Board for further consideration.  The Board then 
requested and obtained an expert medical opinion from the 
Veterans Health Administration.  The veteran's representative 
was furnished a copy of the opinion in May 2003.  The 
representative responded that the appellant had no further 
evidence or argument to submit.  38 C.F.R. §§ 20.901, 20.903 
(2003).  


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the veteran's claims has been developed.

2.  The veteran has generalized anxiety disorder.

3.  The veteran's current generalized anxiety disorder is 
related to military service.

4.  There is no evidence of an allergic condition or allergic 
rhinosinusitis during the veteran's active service from 1964 
to 1965.

5.  There is no evidence of an allergic condition or allergic 
rhinosinusitis as a disease during any active duty period of 
the veteran's Reserve/National Guard service.

6.  The veteran's allergy condition or allergic 
rhinosinusitis is not related to any service.


7.  Tonsillitis as a throat condition was denied in an 
October 1975 rating decision.  The veteran was advised of the 
decision and his appellate rights in a November 14, 1975, VA 
letter.  No communication expressing disagreement was 
received within one year of that letter.   

8.  The evidence received since the October 1975 rating 
decision bears directly and substantially upon the specific 
matter under consideration and is so significant that it must 
be considered in order to fairly decide the merits of the 
claim for service connection for a throat condition.

9.  There is no evidence of a throat condition during the 
veteran's service from 1964 to 1965.

10.  A chronic throat condition as a disease was not present 
during any active duty period of the veteran's 
Reserve/National Guard service. 

11.  A throat condition is not related to any service.


CONCLUSIONS OF LAW

1.  Generalized anxiety disorder was incurred in service.  38 
U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137 (West 2002); 
38 C.F.R. §§ 3.303, 3.307, 3.309(a) (2003).  

2.  An allergic condition diagnosed as allergic 
rhinosinusitis was not incurred in service.  38 U.S.C.A. 
§ 101(24) (West 1991); 38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.6(a) (2000); 38 C.F.R. §§ 3.303, 3.380 (2003).

3.  The October 1975 rating decision denying service 
connection for tonsillitis as a throat condition is a final 
determination.  38 U.S.C.A. § 7105(b), (c) (West 2002); 
38 C.F.R. §§ 3.160(d), 20.302(a), (b), 20.1103 (2003). 

4.  Evidence received since the October 1975 rating decision 
is new and material, and the claim for service connection for 
a throat condition is reopened.  38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. § 3.156(a) (2001).  

5.  A throat condition was not incurred in service.  
38 U.S.C.A. § 101(24) (West 1991); 38 U.S.C.A. §§ 101(24), 
1110, 1131 (West 2002); 38 C.F.R. § 3.6(a) (2000); 38 C.F.R. 
§§ 3.6(a), 3.303 (2003). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

"Active military, naval, or air service" includes active 
duty, any period of active duty for training during which the 
individual concerned was disabled or died from a disease or 
injury incurred or aggravated in line of duty, and any period 
of inactive duty training during which the individual 
concerned was disabled or died from an injury incurred or 
aggravated in line of duty.  38 U.S.C.A. § 101(24) (West 
1991); 38 C.F.R. § 3.6(a) (2000).  The Veterans Benefits and 
Health Care Improvement Act of 2000, Pub.L 106-419 (November 
1, 2000) amended the definition of active duty to include a 
period of inactive duty for training where the individual 
concerned was disabled or died from a from a covered disease 
which occurred during such training.  A "covered disease" 
is limited to an acute myocardial infarction, a cardiac 
arrest, or a cerebrovascular accident.  38 U.S.C.A. § 101(24) 
(West 2002); 38 C.F.R. § 3.6(a) (2003).  However, since the 
veteran's claims do not involve a covered disease, these 
changes to the law are not relevant to the present case.  
Bernard v. Brown, 4 Vet. App. 384 (1993).

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 
(2003).  The disease entity must be identified and shown to 
be chronic during service.  In the absence of chronicity, 
continuity of symptomatology following discharge is required.  
38 C.F.R. § 3.303(b) (2003).  Service connection may also be 
granted when all of the evidence demonstrates that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(2003).

Where a veteran had ninety (90) days or more of continuous 
active service and psychoses become manifest or are 
aggravated to a degree of 10 percent or more within one year 
from the date of termination of such service, such disease 
shall be presumed to have been incurred in service, even 
though there is no evidence of such disease or aggravation of 
such disease during the period of service.  38 U.S.C.A. 
§§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 
3.309(a) (2003).  

Psychiatric disorder

The veteran contends, in essence, that he has a psychiatric 
disorder that was incurred in service.

The veteran's service medical records do not show that any 
complaint or diagnosis of a psychiatric disorder during his 
active service or during the time he was in the 
Reserves/National Guard.  

A June 1974 VA examination shows a diagnosis of anxiety 
neurosis, however, the examiner did not relate this to 
service.  A November 1977 VA consultation report shows a 
diagnosis of anxiety neurosis.  Private medical records, 
dated in 1992 and 1993, show that the veteran was diagnosed 
with undifferentiated schizophrenia, depression, and anxiety 
disorder.  A February 1995 VA psychiatric examination report 
shows an Axis I diagnosis of malingering.  An August 1996 
statement from a private physician indicates that the veteran 
was treated in 1966 for some emotional disorders and 
presented some psychotic symptoms such as sensory perception 
disorder and ideation.  A May 1997 VA examination report 
shows a diagnosis of undifferentiated schizophrenia.  The 
examiner indicated that the veteran's psychiatric picture was 
related to his military experience.  In April 2002, the 
veteran received a VA examination.  The diagnosis was 
generalized anxiety disorder.  

Since the veteran has received differing diagnoses for his 
psychiatric disorder and the etiology of the disorder was 
unclear, the Board sought an expert medical opinion from the 
Veterans Health Administration.  In an April 2003 opinion, 
the medical expert reviewed the claims file and indicated 
that the primary current diagnosis was generalized anxiety 
disorder that was directly related to military service.  The 
reviewer indicated that schizoaffective disorder could be 
ruled out.  The reviewer indicated that the current 
psychiatric disorder could be traced back to his military 
service.  

The veteran has received a variety of psychiatric diagnoses 
including schizophrenia, depression, and anxiety disorder.  
The October 1997 remand indicates that the veteran's 
psychiatric disorder had been diagnosed as schizophrenia and 
a diagnosis of schizophrenia is shown in the medical records 
in the claims file.  However, the expert medical opinion 
indicates that the correct current diagnosis is generalized 
anxiety disorder.  The service medical records do not show a 
psychiatric disorder during service.  The May 1997 VA 
examination report, however, contains the opinion that the 
veteran's psychiatric picture was related to his military 
service.  Additionally, the April 2003 VA medical expert 
opinion indicates that the veteran's psychiatric disorder is 
directly related to his active military service.  Other 
evidence in the record does not disassociate the veteran's 
currently diagnosed psychiatric disorder from service.  
Accordingly, the evidence supports finding that the veteran 
has generalized anxiety disorder incurred due to military 
service.  38 C.F.R. § 3.303(d) (2003).

Based on the above, the evidence favors granting service 
connection for generalized anxiety disorder.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 1131, 1137 (West 2002); 38 C.F.R. 
§§ 3.303, 3.307, 3.309(a) (2003).  

Allergic condition/ 
allergic rhinosinusitis

The veteran contends, in essence, that he has an allergy 
condition that was incurred in service.

Diseases of allergic etiology may not be disposed of 
routinely for compensation purposes as constitutional or 
developmental abnormalities.  Service connection must be 
determined on the evidence as to existence prior to 
enlistment and, if so existent, a comparative study must be 
made of its severity at enlistment and subsequently.  
Increase in the degree of disability during service may not 
be disposed of routinely as natural progress nor as due to 
the inherent nature of the disease.  Seasonal and other acute 
allergic manifestations subsiding on the absence of or 
removal of the allergen are generally to be regarded as acute 
diseases, healing without residuals.  The determination as to 
service incurrence or aggravation must be on the whole 
evidentiary showing.  38 C.F.R. § 3.380 (2003).

At entry into active service in 1964, the nose and sinuses 
were evaluated as normal.  During his active duty in 1964 and 
1965, the service medical records do not show any complaints 
related to the sinuses or allergies.  At his discharge from 
service in 1965, he denied sinusitis and hay fever, and the 
clinical evaluation of the nose and sinuses was normal.  
Accordingly, there is no evidence of an allergic condition or 
allergic rhinosinusitis during the veteran's service from 
1964 to 1965.  38 C.F.R. §§ 3.303, 3.380 (2003).

The record shows that the veteran had service with the 
Reserves or National Guard following his active service in 
1964 and 1965.  An allergic condition diagnosed as allergic 
rhinosinusitis is a disease and not an injury.  As such, it 
can only be incurred for service connected disability benefit 
purposes during active duty for training and not during 
periods of inactive duty training.  Records obtained from the 
National Personnel Records Center (NPRC) show that the 
veteran had periods of active duty in May 1983, August 1983, 
and May 1984.  Records received from the veteran show that he 
had 26 days of active duty during the period from December 
1985 to December 1986, and one day of active duty during the 
period from December 1989 to December 1990.  However, at no 
point during the veteran's Reserve/National Guard service is 
there an indication in the service medical records of an 
allergy problem or allergic rhinosinusitis.  Reports of 
medical history, dated in November 1977 and March 1982, show 
the veteran denied having had sinusitis or hay fever.  A 
November 1977 report of medical examination shows the 
clinical evaluation of the nose and sinuses was normal.  
Accordingly, there is no evidence of an allergic condition or 
allergic rhinosinusitis during any active duty period of the 
veteran's Reserve/National Guard service.  38 C.F.R. § 3.6(a) 
(2000), 38 C.F.R. §§ 3.6(a), 3.303, 3.380 (2003).

A September 1975 physician statement indicates that the 
veteran had an allergy condition since February 1966.  An 
April 1992 statement from a physician to a state insurance 
fund indicates that the veteran showed sensitivity to 
allergens that existed in the work area of the veteran.  An 
August 1993 private medical evaluation shows a diagnosis of 
allergic condition since approximately 10 years earlier.  The 
veteran attributed the allergic condition to the nature of 
his work.  A February 1995 VA examination diagnosed allergic 
rhinosinusitis.  A May 2002 VA examination report shows a 
diagnosis of allergic rhinitis.  None of these records relate 
the veteran's allergy problems or allergic rhinosinusitis to 
service.  The September 1975 physician statement does 
indicate that the veteran had an allergy condition since 
February 1966 which is shortly after the veteran's discharge 
from his first period of active service.  However, as noted 
above, no allergy condition or allergic rhinosinusitis were 
shown in service or at discharge.  The April 1992 physician 
statement indicates the veteran's allergy problems stemmed 
from allergens at work and at the August 1993 private medical 
evaluation the veteran attributed his allergy problems to 
work thus indicating that the veteran's allergy condition or 
allergic rhinosinusitis is not related to service.  
Therefore, the evidence in the record does not show that the 
veteran's allergy condition or allergic rhinosinusitis is 
related to any service.  38 C.F.R. §§ 3.303(d), 3.380 (2003).

No allergy condition or allergic rhinosinusitis was present 
during any period of active service and the evidence in the 
record does not relate any current allergy condition or 
allergic rhinosinusitis to service.  Accordingly, the 
preponderance of the evidence is against the claim for 
service connection for an allergic condition diagnosed as 
allergic rhinosinusitis.  38 U.S.C.A. § 101(24) (West 1991); 
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.6(a) 
(2000); 38 C.F.R. §§ 3.303, 3.380 (2003). 

Throat condition

The veteran claims, in essence, that he has a throat 
condition that was incurred in service.

As an initial matter, the RO developed and certified the 
issue on appeal as service connection for a throat condition.  
However, service connection for tonsillitis was denied in an 
October 1975 rating decision.  The veteran was notified of 
the denial of service connection for a throat condition and 
his appellate rights in a November 14, 1975, VA letter.  No 
communication expressing disagreement was received within the 
one year time period allowed.  Accordingly, the denial of 
service connection for tonsillitis as a throat condition 
became a final determination.  38 U.S.C.A. § 7105(b), (c) 
(West 2002); 38 C.F.R. §§ 3.160(d), 20.302(a), (b), 20.1103 
(2003).  

In the October 1997 remand, the Board indicated that the RO 
should clarify with the veteran whether he was seeking to 
reopen his previously denied claim or whether he was seeking 
service connection for a throat condition that occurred 
subsequent to 1975.  In response to the RO's inquiry, the 
veteran indicated that he was claiming service connection for 
a throat condition during service in 1964 and 1965, and 
aggravated in Reserve and National Guard service.  The RO 
then indicated that the claim for service connection for a 
trachea condition was reopened and returned the case to the 
Board.  Since there was a pending appeal for service 
connection for a throat condition, the Board presumes that 
the RO's characterization of the claim as service connection 
for a trachea condition is a continuation of the appeal for 
service connection for a throat condition.  There is a final 
prior decision on the issue of service connection for a 
throat condition.  Accordingly, the Board has a duty to 
consider the threshold issue of whether new and material 
evidence has been received to reopen the previously denied 
service connection claim.  Barnett v. Brown, 8 Vet. App. 1 
(1995).  Since a favorable decision is being rendered in 
finding that new and material evidence has been received, 
there is no prejudice to the veteran in the Board addressing 
this aspect of the claim in the first instance.   Bernard v. 
Brown, 4 Vet. App. 384 (1993).

Prior final decisions of the RO may be reopened upon the 
receipt of evidence which is new and material.  38 U.S.C.A. 
§ 5108 (West 2002).  New and material evidence means evidence 
not previously submitted to agency decision makers which 
bears directly and substantially upon the specific matter 
under consideration, which is neither cumulative nor 
redundant, and which by itself or in connection with evidence 
previously assembled is so significant that it must be 
considered in order to fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a) (2001); see also Hodge v. West, 155 F.3d 
1356 (Fed. Cir. 1998).

The definition of new and material evidence was amended in 
August 2001.  However, the amended definition of new and 
material evidence only applies to a claim to reopen a finally 
decided claim received on or after August 29, 2001.  
38 C.F.R. § 3.156(a) (2003); 66 Fed. Reg. 45,620 (Aug. 29, 
2001).  Since the veteran's claim was received prior to that 
date, the amended definition of new and material evidence is 
not applicable to the veteran's claim to reopen. 

The newly presented evidence need not be probative of all the 
elements required to award the claim but the evidence must 
tend to prove the merits of the claim as to each essential 
element that was a specified basis for the last final 
disallowance of the claim.  Evans v. Brown, 9 Vet. App. 273 
(1996).  Evidence that is merely cumulative of other evidence 
in the record cannot be new and material even if that 
evidence had not been previously presented to the Board.  
Anglin v. West, 203 F.3d 1343 (2000). 

The evidence that is considered to determine whether new and 
material evidence has been received is the evidence received 
since the last final disallowance of the veteran's claim on 
any basis.  Evans v. Brown, 9 Vet.App. 273 (1996).  Since the 
1975 rating decision is a final determination and was the 
last decision to address the issue of service connection for 
a throat condition, the evidence that is considered to 
determine whether new and material evidence has been received 
is the evidence that has been received following that 
decision.  The evidence received subsequent to that decision 
is presumed credible for the purposes of reopening the 
veteran's claim, unless it is inherently false or untrue, or 
is beyond the competence of the person making the assertion.  
Duran v. Brown, 7 Vet. App. 216 (1995); Justus v. Principi, 3 
Vet. App. 510 (1992).  See also Robinette v. Brown, 8 Vet. 
App. 69 (1995).

The 1975 denial of service connection for a throat condition 
was on the basis that the throat condition was not shown in 
service.  However, following that decision additional service 
medical records were received related to the veteran's 
Reserve/National Guard service.  Included with those records 
is an August 1979 individual sick slip (DD Form 689) which 
indicates that the veteran had a sore throat.  This evidence 
is new since it was not previously of record and it is also 
material in that it shows a throat condition.  Since it is a 
service department record, it suggests that this was during a 
period of military duty.  Accordingly, this evidence bears 
directly and substantially upon the specific matter under 
consideration and is so significant that it must be 
considered in order to fairly decide the merits of the 
service connection claim.  Therefore, the evidence is new and 
material.  38 C.F.R. § 3.156(a) (2001).  Since new and 
material evidence has not been received, the claim for 
service connection for a throat condition is reopened.  
38 U.S.C.A. § 5108 (West 2002).

The claim for service connection for a throat condition is 
reopened.  The issue developed and certified to the Board was 
service connection.  Accordingly, there will be no prejudice 
to the veteran in the Board now considering the reopened 
service connection claim since the veteran has been provided 
the laws and regulations governing service connection and he 
has presented argument on this issue.  Bernard v. Brown, 4 
Vet. App. 384 (1993).

During the veteran's active duty in 1964 and 1965, the 
service medical records do not show any complaints related to 
the throat.  At his discharge from service in 1965, he denied 
throat trouble and the clinical evaluation of the throat was 
normal.  Accordingly, there is no evidence of a throat 
condition during the veteran's service from 1964 to 1965.  
38 C.F.R. § 3.303 (2003).

The record shows that the veteran had service with the 
Reserves or National Guard following his active service in 
1964 and 1965.  The veteran has not alleged that his throat 
condition is the result of injury.  Therefore, the claimed 
throat condition is a disease and not an injury.  As such, it 
can only be incurred for service connected disability benefit 
purposes during active duty and not during periods of 
inactive duty training.  Records obtained from NPRC show that 
the veteran had periods of active duty in May 1983, August 
1983, and May 1984.  Records received from the veteran show 
that he had 26 days of active duty during the period from 
December 1985 to December 1986, and one day of active duty 
during the period from December 1989 to December 1990.  
However, only the August 1979 sick slip provides any 
indication of a throat disorder when he was noted with a sore 
throat.  However, a March 1982 report of medical history 
shows the veteran denied having had throat trouble.  There is 
no further evidence of a throat condition following the sore 
throat noted in August 1979.  Accordingly, there is no 
evidence of a chronic throat condition during any active duty 
period of the veteran's Reserve/National Guard service.  
38 C.F.R. § 3.6(a) (2000), 38 C.F.R. §§ 3.6(a), 3.303 (2003).

A May 1974 VA examination shows hypertrophy of the tonsils.  
A September 1975 physician statement does indicate that the 
veteran had a pharynx condition since February 1966 which is 
shortly after the veteran's discharge from his service from 
1964 to 1965.  However, as noted above, no throat condition 
was shown during that period of service or at discharge.  A 
February 1995 VA examination shows that there were no tonsils 
and the larynx was normal.  None of these records relate the 
veteran's claimed throat disorder or the removal of the 
tonsils to service.  The September 1975 physician statement 
does indicate that the veteran had a pharynx condition since 
February 1966 which is shortly after the veteran's discharge 
from his active service.  However, as noted above, no throat 
condition was shown in service or at discharge.  None of the 
other evidence in the record relates any current throat 
condition to service.  Accordingly, the evidence in the 
record does not show that a throat condition is related to 
any service.  38 C.F.R. §§ 3.303(d) (2003).

No chronic throat condition was present during any period of 
active service and the evidence in the record does not relate 
any current throat condition to service.  Accordingly, the 
preponderance of the evidence is against the claim for 
service connection for a throat condition.  38 U.S.C.A. 
§ 101(24) (West 1991); 38 U.S.C.A. §§ 101(24), 1110, 1131 
(West 2002); 38 C.F.R. § 3.6(a) (2000); 38 C.F.R. §§ 3.6(a), 
3.303 (2003). 

Veterans Claims Assistance Act

During the pendency of the veteran's claims and appeal, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was enacted.  The VCAA and 
the implementing regulations essentially eliminate the 
requirement that a claimant submit evidence of a well-
grounded claim.  Additionally, the VCAA provides that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  The VCAA also requires VA to notify the claimant 
and the claimant's representative of any information 
including medical or lay evidence not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative of which portion 
of the evidence is to be provided by the claimant and which 
part VA will attempt to obtain on behalf of the claimant.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.326 (2003).  

Under the VCAA, where the claim is to reopen a previously 
disallowed claim with new and material evidence, the 
amendments to 38 C.F.R. § 3.156(a), the second sentence of 
38 C.F.R. § 3.159(c), and 38 C.F.R. § 3.159(c)(4)(iii) only 
apply to claims to reopen finally decided claims received on 
or after August 29, 2001.  38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2003); 66 Fed. Reg. 45,620 (Aug. 29, 2001).  
Nothing in the VCAA shall be construed to require the 
Secretary to reopen a claim that has been disallowed except 
when new and material evidence is presented or secured, as 
described in 38 U.S.C. § 5108.  38 U.S.C.A. § 5103A(f) (West 
2002).

Review of the record reflects that the veteran was informed 
of the requirements for a grant of the benefits sought in the 
rating decision appealed, the September 1996 statement of the 
case, the June 2002 supplemental statement of the case, and a 
March 2002 VA letter.  The rating decision, statement of the 
case, supplemental statement of the case, and VA letter 
provided the veteran with a summary of the evidence in the 
record used for the determination.  Accordingly, the veteran 
was advised of the evidence necessary to substantiate his 
claim.  The March 2002 VA letter advised the veteran of the 
evidence needed to support his claims, the kind of evidence 
he was responsible for obtaining, and the evidence VA was 
responsible for obtaining.  Accordingly, the duty to notify 
the veteran of what evidence he was responsible for obtaining 
and the evidence VA was responsible for obtaining has been 
satisfied.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

The Board notes that the statement of the case provided the 
regulations applicable to the VCAA, including the regulation 
that indicates that there was a 30 day time limit in which to 
respond to the VCAA development letter.  The U.S. Court of 
Appeals for the Federal Circuit invalidated regulations that 
provided for a period of less than one year to respond to the 
VA notice.  Paralyzed Veterans of America v. Secretary of 
Veterans Affairs, 345 F.3d 1334 (2003).  More than one year 
has elapsed since the VCAA letter and supplemental statement 
of the case were sent to the veteran.  Additionally, in a 
statement received at the Board in July 2003 the 
representative has indicated that there was no further 
evidence or argument to submit.  The recently enacted 
Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 701, 
117 Stat. 2651, ___ (Dec. 16, 2003), also allows for 
adjudication of a claim before the expiration of the one-year 
time period following the RO's notice.  Since over one year 
has elapsed since the veteran was notified of the evidence 
necessary to substantiate his claims and the representative 
has indicated that there is no further evidence or argument, 
there is no prejudice to the veteran by the Board considering 
the claim at this time.  

Private and VA medical records identified by the veteran have 
been requested and received, or have been provided by the 
veteran.  Additionally, records from a state insurance fund 
and the veteran's employer have been requested and obtained.  
Records from the Social Security Administration have also 
been received.  In his claim that was received in March 1994, 
the veteran has indicated that he had separated from Reserve 
or National Guard service in December 1992.  The RO has 
requested and obtained the service medical records.  In March 
1995, July 1998, and February 2000, NPRC indicated that all 
service medical records had been forwarded.  In February 
2000, NPRC reported that information on the veteran's reserve 
service was being mailed and such information is included it 
the claims file.  The veteran has received VA examinations in 
connection with this claim.  The Board requested and obtained 
an expert medical opinion from the Veterans Health 
Administration.  In May 2003, the veteran's representative 
was furnished a copy of the opinion and responded that the 
appellant had no further evidence or argument to submit.  
38 C.F.R. §§ 20.901, 20.903 (2003).  The veteran has not 
identified additional relevant evidence of probative value 
that has not already been sought and associated with the 
claims file.  Accordingly, the facts relevant to these claims 
has been developed and there is no further action to be 
undertaken to comply with the provisions of the VCAA.  
38 C.F.R. §§ 3.102, 3.159, 3.326 (2003). 


ORDER

Service connection for generalized anxiety disorder is 
granted.

Service connection for an allergic condition diagnosed as 
allergic rhinosinusitis is denied.

Service connection for a throat condition is denied.



	                     
______________________________________________
	MARY GALLAGHER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



